Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 and 25-27, 31-34, 41, 43, and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DOUGHERTY, JR. et al. (2010/0198133).
	Regarding claims 21, 31, 32, 33, 34, and 41, DOUGHERTY, JR. et al. discloses a method of injection molding wherein a polymer is melted and blended with a supercritical fluid to produce a single-phase polymer-gas solution.  This solution is injected through a nozzle and into a mold.  When injected through the nozzle, gas in the solution (from the supercritical fluid) emerges from the polymer, which then solidifies.  In emerging from the solution, the gas causes the nucleation of cells that result in a microcellular structure (Abstract).  A feminine hygiene device such as tampon applicators (flexible foam) is fabricated from the foamed polymer [0033]. The method comprises:
	forming a molten polymer that is biodegradable ([0071], [0036]);
	dissolving a supercritical fluid in the molten polymer to create a single-phase solution [0071];
	introducing the single-phase solution into a mold cavity of a molding apparatus [0071];
	foaming the single-phase solution in the mold cavity by allowing the supercritical fluid to come out of solution, thereby forming a flexible foam [0071]; and
	applying a pressure to the single-phase solution and maintaining the pressure (clamp pressure) prior to introducing the single-phase solution into the mold cavity to prevent premature foaming of the single-phase solution [0050], [0071].

	Regarding claims 26-27, DOUGHERTY, JR. et al. discloses the supercritical fluid comprises nitrogen or carbon dioxide [0032], [0037].
	Regarding claim 45, DOUGHERTY, JR. et al. discloses the supercritical fluid is introduced at a pressure of 1.4 MPa or higher (14 bar or higher) [0095] and a temperature in the range of 210-216°C [0091].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOUGHERTY, JR. et al. (2010/0198133) as applied to claims 21-23 and 25-27, 31-34, . 
	The teachings of DOUGHERTY, JR. et al. are applied as described above for claims 21-23 and 25-27, 31-34, 41, 43, and 45.
	Regarding claim 24, DOUGHERTY, JR. et al. is silent to aliphatic and/or aliphatic-aromatic co-polyester biopolymers.  However, CHANG et al. discloses process for preparing thermoplastic foamed article wherein polyester-polyurethanes are injected with supercritical fluid prior to molding into a foamed article [0017] wherein the diisocyanate used in making the polyurethane may be aromatic or aliphatic [0018], furthermore, the polyesters include polycaprolactone polyesters [0017].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the polyester-polyurethane material of CHANG et al. for the thermoplastic in DOUGHERTY, JR. et al. in order to foam and mold a flexible foamed article.

7.	Claims 28-29 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOUGHERTY, JR. et al. (2010/0198133) as applied to claims 21-23 and 25-27, 31-34, 41, 43, and 45above, and in further view of SUZUKI (2005/0127579-IDS reference). 
	The teachings of DOUGHERTY, JR. et al. are applied as described above for claims 21-23 and 25-27, 31-34, 41, 43, and 45.
	Regarding claims 28-29, DOUGHERTY, JR. et al. is silent to pressurizing the mold cavity with a counterpressure gas during foaming of the single-phase solution.  However, DOUGHERTY, JR. et al. discloses surface defects, like swirling, represent one of the problems associated with the adoption of the process of using supercritical fluids to produce foamed parts.  Such swirling is likely caused by bubbles at the surface being 
	Regarding claim 46, modified DOUGHRTY, JR. et al. by SUZUKI is silent to the claimed counterpressure gas pressure and length of time.  However, it would have been obvious to one of ordinary skill in the art to have determined the optimum pressure and length of time for the counterpressure gas through routine experimentation because SUZUKI teach surface defects of the mold foam is prevented and a smooth surface is achieved by the counterpressure gas.

8.	Claims 30 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOUGHERTY, JR. et al. (2010/0198133) as applied to claims 21-23 and 25-27, 31-34, 41, 43, and 45 above, and in further view of WALLINGER et al. (2013/0154143). 
The teachings of DOUGHERTY, JR. et al. are applied as described above for claims 21-23 and 25-27, 31-34, 41, 43, and 45.
	Regarding claims 30 and 42, DOUGHERY, JR. et al. discloses a temperature controller for the mold [0086] but is silent to a dynamic temperature control system.  However, WALLINGER et al. discloses a high dynamic temperature control system for a molding system for plastic and reinforced plastic wherein the mold defines a mold cavity having a shape corresponding to that of a plastic part to be produced.  For some molding processes, fast heating up and cooling of mold surfaces that define a mold cavity is desired.  This process provides amongst others, manufacturing of molding part with extremely high flow path-wall section ratio and molding parts with functional micro- and nano-structured surfaces [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the dynamic temperature control system as taught by WALLINGER et al. in the method of producing the flexible foam molded part of DOUGHERY, JR. et al. in light of the said advantages.

9.	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOUGHERTY, JR. et al. (2010/0198133) as applied to claims 21-23 and 25-27, 31-34, 41, 43, and 45 above, and in further view of STRAIT, III (2010/0230405). 
	The teachings of DOUGHERTY, JR. et al. are applied as described above for claims 21-23 and 25-27, 31-34, 41, 43, and 45.
	Regarding claim 44, DOUGHERTY, JR. et al. is silent to the polymer to be poly(butylene adipate-co-terephthalate) as claimed.  However, DOUGHERTY, JR. et al. discloses the molten polymer comprises a biodegradable polymer [0036] and poly(butylene adipate-co-terephthalate) is a moldable biodegradable polymer as .  

10.	Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOUGHERTY, JR. et al. (2010/0198133) and in further view of SUZUKI (2005/0127579-IDS reference) and STRAIT, III (2010/0230405). 
	Regarding claim 47, DOUGHERTY, JR. et al. discloses a method of injection molding wherein a polymer is melted and blended with a supercritical fluid to produce a single-phase polymer-gas solution.  This solution is injected through a nozzle and into a mold.  When injected through the nozzle, gas in the solution (from the supercritical fluid) emerges from the polymer, which then solidifies.  In emerging from the solution, the gas causes the nucleation of cells that result in a microcellular structure (Abstract).  A feminine hygiene device such as tampon applicators (flexible foam) is fabricated from the foamed polymer [0033]. The method comprises:
	forming a molten polymer that is biodegradable ([0071], [0036]);
	dissolving a supercritical fluid in the molten polymer to create a single-phase solution [0071];
	introducing the single-phase solution into a mold cavity of a molding apparatus [0071];
	foaming the single-phase solution in the mold cavity by allowing the supercritical fluid to come out of solution, thereby forming a flexible foam [0071]; and

	DOUGHERTY, JR. et al. discloses the supercritical fluid is introduced at a pressure of 1.4 MPa or higher (14 bar or higher) [0095] and a temperature in the range of 210-216°C [0091].
	DOUGHERTY, JR. et al. is silent to pressurizing the mold cavity with a counterpressure gas during foaming of the single-phase solution.  However, DOUGHERTY, JR. et al. discloses surface defects, like swirling, represent one of the problems associated with the adoption of the process of using supercritical fluids to produce foamed parts.  Such swirling is likely caused by bubbles at the surface being dragged against a mold wall [0083].  SUZUKI discloses gas counter pressure method [0070].  SUZUKI discloses an expansion injection molding method wherein gas counter pressure (GCP) is enclosed in the mold cavity prior to the melted molding material being injected into said mold cavity [0070].  SUZUKI discloses said expansion injection molding prevents defects such as sink, warping, and bending in the foam molded article [0072].  Furthermore, SUZUKI discloses that if GCP were not applied, the molded article had swirl marks on its surface that had to be sanded down [0143].  SUZUKI teach a smooth skin is formed on the surface of the flexible foam from pressurizing the mold cavity with the gas counter pressure (GCP) as claimed.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of DOUGHERTY, JR. et al. by incorporating pressurizing the mold cavity with a counterpressure gas during foaming of the single-phase solution as taught by SUZUKI.  The motivation for the combination would have been to prevent surface defects in the foam molded article.

	DOUGHERTY, JR. et al. is silent to the polymer to be poly(butylene adipate-co-terephthalate) as claimed.  However, DOUGHERTY, JR. et al. discloses the molten polymer comprises a biodegradable polymer [0036] and poly(butylene adipate-co-terephthalate) is a moldable biodegradable polymer as disclosed by STRAIT, III [0039].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the poly(butylene adipate-co-terephthalate) of STRAIT, III as the biodegradable polymer for DOUGHERTY, JR. et al. for the predictable results of molding the biodegradable foam.  

Response to Arguments
	Applicant’s arguments with respect to claim(s) 21-34 and 41-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742